DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the distal shaft as described in the specification and as claimed in at least Claim 1.  Additionally, the drawings fail to show the lid including a serrated portion as claimed in at least Claim 5.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites the limitation “wherein the longitudinal shaft and the distal shaft is wood or metal” in lines 1-2.  It appears the claim should recite “wherein the longitudinal shaft and the distal shaft are made of wood or metal” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the lid configured to couple cover an open portion of the cup” in lines 3-4.  It is unclear what is meant by the phrase “couple cover” in the 
Clarification is required.
Claims 2-5 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. US 2007/0056447 in view of Knauer US 2013/0294190 and Holly et al. US 2015/0103622.
Regarding Claim 1, Swartz discloses a stirring system comprising a cup (mug 104) capable of holding fluids (beverage) (‘447, Paragraph [0019]), a lid (lid 108) having a top portion and a bottom portion wherein the lid (lid 108) is capable of covering an open portion of the cup (mug 104), a stir including a knob (handle 112) (‘447, Paragraph [0029]), a longitudinal shaft (agitator shaft 118) (‘447, Paragraph [0032]), wherein the knob (handle 112) is disposed on the top portion of the lid (lid 108) and coupled to the longitudinal shaft (agitator shaft 118) threaded through the bottom portion of the lid (lid 108) and a permeable compartment (infusion compartment 114) capable of holding a bagged infusible beverage substance (‘447, Paragraph [0038]) coupled along the length of the longitudinal shaft (agitator shaft 118) (‘447, FIG. 2) (‘447, Paragraph [0034]).

    PNG
    media_image1.png
    843
    682
    media_image1.png
    Greyscale

Swartz is silent regarding a distal shaft extending outwardly from the longitudinal shaft.
Knauer discloses a stirring system (stirrer 10) comprising a stir including a knob, a longitudinal shaft (shaft 14), and a distal shaft (blades 28) extending outwardly from the longitudinal shaft (shaft 14) (‘190, FIG. 3) (‘190, Paragraphs [0018]-[0019]).

    PNG
    media_image2.png
    817
    721
    media_image2.png
    Greyscale

Both Swartz and Knauer are directed towards the same field of endeavor of stirring systems comprising a longitudinal shaft.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stirring system of Swartz and incorporate a distal shaft extending outwardly from the longitudinal shaft since 
Further regarding Claim 1, Swartz modified with Knauer discloses the knob (handle 112) coupled to the longitudinal shaft (agitator shaft 118) (‘447, FIG. 2) (‘447, Paragraph [0034]) but does not disclose the longitudinal shaft being connected to the bottom of the lid via threads.
Holly et al. discloses a stirring system comprising a container capable of holding fluids, a lid having a top portion (upper portion 50) and a bottom portion (‘622, Paragraph [0021]) wherein the lid is capable of covering an open portion of the cup, a stir including a longitudinal shaft (stirring blades 80) (‘622, Paragraph [0022]) and a distal shaft (propeller like structures 120) extending outwardly (‘622, FIG. 4) (‘622, Paragraph [0024]).  The longitudinal shaft (stirring blades 80) is threaded through the bottom portion of the lid (‘622, Paragraph [0021]).
Both Swartz and Holly et al. are directed towards the same field of endeavor of stirring devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stirring system of Swartz and attach the longitudinal shaft to the bottom of the lid via threads since Holly et al. teaches that a threaded fit was a known and conventional attachment mechanism for attaching a longitudinal shaft at the time of the invention.
Further regarding Claim 1, the limitations “configured to hold fluids” and “configured to couple cover an open portion of the cup” are seen to be recitations regarding the intended use of the “stirring system.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Swartz et al. modified with Knauer and Holly et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 3, Swartz et al. discloses the one or more bags containing tea (‘447, Paragraph [0038]).
Regarding Claim 4, Knauer discloses the longitudinal shaft (shaft 14) being made of metal (‘190, FIG. 3) (‘190, Paragraph [0014]).  Holly et al. discloses the distal shaft prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  The combination of Knauer and Holly et al. teaches that it was known and conventional to use metal material in the construction of a longitudinal shaft and a distal shaft of a stirring system.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. US 2007/0056447 in view of Knauer US 2013/0294190 and Holly et al. US 2015/0103622 as applied to claim 1 above in further view of Liu et al. US 5,047,252.
Regarding Claim 2, Swartz et al. discloses a compartment holding one or more bags (‘447, Paragraph [0038]) but is silent regarding the bag being a membranous porous bag.
Liu et al. discloses a stirring system (beverage infusion device 10) comprising a cup capable of holding fluids, a lid having a top portion and a bottom portion wherein the lid is capable of covering an open portion of the cup, a stir including a longitudinal shaft (shaft 11) and one or more bags (flexible pouches 12) that are membranous porous bags coupled along the length of the longitudinal shaft (shaft 11) (‘252, FIG. 1) (‘252, Column 3, lines 1-20).

    PNG
    media_image3.png
    602
    485
    media_image3.png
    Greyscale

Both Swartz et al. and Liu et al. are directed towards the same field of endeavor of stirring systems comprising a longitudinal shaft.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stirring system of Swartz et al. and incorporate a membranous porous bag disposed onto the longitudinal shaft since Liu et al. teaches that it was known and conventional to attach a plurality of membranous porous bags onto a longitudinal shaft of a stirring system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. US 2007/0056447 in view of Knauer US 2013/0294190 and Holly et al. US 2015/0103622 as applied to claim 1 above in further view of Harris US 2019/0308779.
Regarding Claim 5, Swartz modified with Knauer and Holly et al. is silent regarding the lid including a serrated portion.
Harris discloses a container comprising a lid (lid 10) including a serrated portion (‘779, Paragraph [0032]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lid of Swartz and incorporate a serrated portion since Harris teaches that it was known and conventional to incorporate a serrated portion onto a lid of a container.
Further regarding Claim 5, the limitations “configured to provide an opening in the lid” are limitations with respect to the intended use of the stirring system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saha US 2005/0263006 discloses a stirring system comprising a longitudinal shaft (stirrer shaft 389) made of wood and one or more bags (bag 391) coupled along a length of the longitudinal shaft (stirrer shaft 389) wherein the one or more bags (bag 391) is a membranous porous bag (‘006, FIG. 45) (‘006, Paragraph [0122]) containing tea (‘006, Paragraph [0090]).
Custer et al. US 2012/0196025 discloses a stirring system comprising a cup (container 1) capable of holding fluids (liquid infusion 10), a lid (lid element 5) having a top portion and a bottom portion wherein the lid (lid element 5) is capable of covering an 
Kurland US 4,339,992 discloses a food stirring device comprising stir including a knob disposed on a top portion of a lid (‘992, FIG. 
Johnson et al. US 2018/0093236 discloses a stirring system comprising a longitudinal shaft (shaft 64) made of metal (‘236, FIG. 8) (‘236, Paragraph [0043]).
Gaskill US 4,410,550 discloses a stirring system comprising a longitudinal shaft and one or more bags (chamber 5) coupled along the length of the longitudinal shaft (‘550, FIGS. 1-2) (‘550, Column 2, lines 3-31).
Himmelsbach et al. US 2018/0126341 discloses a stirring blade made of metal (‘341, Paragraph [0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792